Daggett, J.
1. An objection is taken to this bill, that it is nowhere alleged, that Flora has ever, as yet, stood in need of any support. It is indeed, averrred, that the executors have paid a large sum for her support; and that being aged and infirm, large sums will probably be wanted for her future support. These allegations do not lay a foundation to order a reimbursement of money paid out already; — much less, to make provision for the future. The court cannot know, that these sums were necessary for her support; -much less can they foresee and provide for the future. Her support might have been unnecessary ; and the object for which this future provision is sought, may die. A case is not, therefore, stated, which entitles the plaintiffs to any relief.
2. A less technical and more substantial objection, is, that this whole business properly pertains to the court of probate, in which this estate is in settlement. It is a principle of our law to confide all matters cognizable by courts of probate, to those courts ; and an appeal is allowed, in every case, to the superior court. What prevents this estate from being thus settled, and finally settled ? The charge upon the estate of the support of this slave, if she needed support, was well known to the executors ; and they were authorized to reserve out of the estate sufficient for that purpose. It was well known, also, to the judge of probate. It was the clear duty of the executors, in case of a deficiency of personal property, to apply to the judge for an order to sell real estate ; and this Court must presume, that a sale would have been ordered accordingly; and for aught that appears, that course may now be pursued. It is not alleged, that any of the estate given by the deed, has been granted, by those to whom it has been distributed, if any distribution has been made ; nor is there the slightest reason to believe, from any of the allegations in the bill, that there is any difficulty in directing a sale of property, from time to time, as may be necessary, for the support of Flora.
This bill, in this view of it, is an attempt to draw into the superior court, from the appropriate tribunal, the settlement of this estate. A bill upon the same ground might be brought to authorize the sale of land for the payment of debts allowed by *319the court of probate, though a sale for that purpose may be ordered by the judge.
Without deciding what the court of probate would or might do in relation to an application founded on the facts stated in this bill, I am well satisfied, that there is no foundation laid by those facts, for any interference of the superior court. The demurrer, then, was well taken to this bill ; and there is nothing erroneous in the judgment complained of.
Hosmer, Ch. J., and Peters and Bissell, Js., were of the same opinion.
Williams, J. gave no opinion, having been of counsel in the cause.
Judgment affirmed.